per curiam:
I
El Ledo. William Rivera Herrans (licenciado Rivera He-rrans) fue admitido al ejercicio de la abogacía el 9 de sep-tiembre de 1994.
El asunto de autos consiste en que el licenciado Rivera Herrans fue encontrado culpable por el delito de agresión grave de tercer grado en el caso criminal Núm. KIC2009G0023. La Oficina de la Procuradora General nos refirió el asunto para el trámite de rigor. Como corolario, emitimos una Resolución el 8 de abril de 2014, en la que ordenamos al licenciado Rivera Herrans expresarse sobre este asunto.
El licenciado Rivera Herrans compareció en el término ordenado. A estos efectos, se limitó a señalar que había presentado recursos ante los foros federales y que las ale-gaciones eran falsas. Empero, éste no negó la sentencia de culpabilidad recaída en su contra.
II
No existe duda de que la facultad para regular el ejercicio de la abogacía en nuestra jurisdicción es inherente a este Tribunal. Rivera Schatz v. ELA y C. Abo. PR II, 191 *691DPR 791, 802-803 (2014). Véanse, además: In re Doitteau Cruz, 190 DPR 979, 981 (2014); In re Colón Ledée, 190 DPR 51, 54 (2014); In re García Suárez, 189 DPR 995, 998 (2013). Tal poder nos permite imponer las sanciones disciplinarias necesarias a los miembros de la profesión. Entre éstas, podemos desaforar o suspender a los abogados y abogadas que no estén aptos para ejercer tan delicado ministerio.(1) In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re Morell Corrada, 171 DPR 327, 330 (2007); In re González Díaz, 163 DPR 648, 650 (2005). Esa facultad inherente conlleva el ejercicio inseparable de reglamentar la profesión de la abogacía sin restricción alguna, siempre que se le brinde al letrado o letrada el debido proceso de ley al permitir presentar sus defensas. In re González Blanes, 65 DPR 381, 391 (1945).
En consecuencia, en múltiples ocasiones hemos expresado que los estatutos no confinan ni restringen las razones para ejercer nuestra facultad disciplinaria. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, pág. 650. Al contrario, comprenden toda conducta manifestada por el abogado que perturbe su condición moral y, de esa forma, lo haga indigno de ser miembro y de representar a este foro. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, págs. 650-651; In re Morell Corrada, supra, pág. 330. Por ello, este Tribunal ha asentado que toda conducta delictiva de un letrado, que evidencie su quebrantamiento moral, aun cuando no sea producto o en conexión con el ejercicio de su profesión, es motivo para desaforarlo o suspenderlo. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re *692González Díaz, supra, pág. 651. En esas circunstancias, hemos expresado que constituye depravación moral realizar algo contrario a la justicia, la honradez, los buenos principios o la moral.(2) In re Colón Ledée, supra, pág. 55; In re García Suárez, supra, pág. 999; In re González Díaz, supra, pág. 651.
Conforme a la norma jurídica enunciada, procedemos a atender el asunto ante nuestra consideración.
M hH f—i
Según expresado, el licenciado Rivera Herrans resultó convicto de un delito de agresión grave de tercer grado. La acción incurrida por el letrado violentó gravemente la integridad corporal de otra persona, lo que muestra una falta de respeto a los principios éticos que deben regir la conducta esperada de los miembros de la profesión legal. Asimismo, surge de la contestación del letrado que aún no acepta sus actuaciones, al señalar que los hechos son fal-sos, sin ninguna otra explicación y sin reconocer la fina-lidad de la sentencia criminal dictada en su contra. Ante esta realidad, concluimos que el licenciado Rivera He-rrans no se encuentra apto para ejercer la práctica de la abogacía en nuestra jurisdicción. Por ello, procede que ejerzamos nuestro poder inherente de regular la profesión y lo suspendamos inmediata e indefinidamente del ejerci-cio de la abogacía.
*693> HH
Según lo expuesto, suspendemos inmediata e indefini-damente del ejercicio de la abogacía al Ledo. William Rivera Herrans. Por consiguiente, se le impone al señor Rivera Herrans el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos, y devol-verles cualesquiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar oportuna-mente de su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga al-gún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con lo anterior, dentro del tér-mino de treinta días contados a partir de la notificación de la presente opinión “per curiam” y sentencia.

Notifíquese personalmente esta opinión “per curiam” y Sentencia al Sr. William Rivera Herrans por la Oficina del Alguacil de este Tribunal.


Se dictará Sentencia de conformidad.

El Juez Asociado Señor Kolthoff Caraballo no intervino.

 Nótese que, en lo pertinente, de la See. 9 de la Ley de 11 de marzo de 1909 se desprende que cuando un abogado sea hallado culpable de engaño, conducta inmoral, delito grave o delito menos grave —en conexión con el ejercicio de su profesión— o sea culpable de cualquier delito que implique depravación moral, podrá ser suspen-dido o destituido de la profesión. 4 LPRA. see. 735.


 Incluso, hemos señalado que la depravación moral consiste en un estado del individuo, compuesto por una deficiencia en su sentido de la moral y la rectitud, en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana. In re Colón Ledée, 190 DPR 51, 55 (2014); In re García Suárez, 189 DPR 995, 999 (2013); In re Morell Corrada, 171 DPR 327, 330 (2007); In re González Díaz, 163 DPR 648, 651 (2005).